                         THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO. 5:19-CR-220-12D




UNITED STATES OF AMERICA                            )
                                                    )
               v.                                   )
                                                    )
JUAN MALDONADO-HERNANDEZ                            )



                                               ORDER


       This Cause comes before the Court upon Defendant's first motion to extend the due date

of his pretrial motions, due on November 23, 2020, and continue his arraignment scheduled for

December 14, 2020. For good cause shown, Defendant's motion is GRANTED and Defendant's

pre-trial motions are due on i)11ee NAAA:   2,3 , 2020, with responses to be filed within fourteen
                                                i



days (14) after the service of such motions. FURTHER, the arraignment and trial date for this

matter is continued and set for the court's criminal    Ta "''AA>j         2021 term. Because the

ends of justice served by this continuance outweigh the best interests of the public and the

Defendant in a speedy trial, such period of delay resulting from this extension shall be excluded

pursuant to 18 U.S.C. § 316l(h)(7)(A).

       So ORDERED this _1L day of November 2020.



                                                             JAMES C. DEVER III
                                                             United States District Judge




         Case 5:19-cr-00220-D Document 816 Filed 11/23/20 Page 1 of 1
